                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 In Re: JSS of Albuquerque, LLC

 Debtor.                                                       Bankruptcy No. 17-10092-j11

 State of New Mexico,

                Appellant,
 v.                                                            1:17-cv-00875-JCH-LF

 JSS of Albuquerque, LLC,

                Appellee.



                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       THIS MATTER comes before the Court on Magistrate Judge Laura Fashing’s Report and

Recommendation filed on February 1, 2019. Doc. 19. The State of New Mexico filed its

objections on February 8, 2019. Doc. 20. In its objections, the State notifies the Court that it “no

longer opposes dismissal of this Appeal.” Doc. 20 at 2. The Court construes this statement to

indicate that the State concedes that this bankruptcy appeal is moot as explained by the

Magistrate Judge. See Doc. 19.

       IT IS THEREFORE ORDERED that:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               19) is ADOPTED;

       2.      The State’s appeal from bankruptcy court is dismissed with prejudice as moot.



                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
